 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   KENTRELL D. WELCH,                                    Case No.: 2:19-cv-00193-RFB-VCF

 9               Petitioner,
                                                                         ORDER
10 v.

11 BRIAN WILLIAMS, et al.,

12            Respondents.

13

14         Petitioner Kentrell D. Welch has filed a motion for extension of time to file an amended

15 28 U.S.C. § 2254 habeas corpus petition (ECF No. 9). Good cause appearing,

16         IT IS ORDERED that petitioner’s motion for extension of time (ECF No. 9) is

17 GRANTED. Petitioner shall file his amended petition on or before May 1, 2019. Petitioner at

18 all times remains responsible for calculating the running of the federal limitation period as

19 applied to his case. See 28 U.S.C. § 2244(d).

20

21         DATED: April 3, 2019.

22                                                           _________________________________
                                                             RICHARD F. BOULWARE, II
23                                                           UNITED STATES DISTRICT JUDGE
